Name: Commission Regulation (EEC) No 1437/80 of 5 June 1980 re-establishing the levying of customs duties on knitted or crocheted fabric, not elastic or rubberized, products of category 65 (code 0650), originating in Peru, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 2894/79 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 6. 80 Official Journal of the European Communities No L 143/23 COMMISSION REGULATION (EEC) No 1437/80 of 5 June 1980 re-establishing the levying of customs duties on knitted or crocheted fabric, not elastic or rubberized, products of category 65 (code 0650), originating in Peru, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 2894/79 apply Whereas, in respect of knitted or crocheted fabric, not elastic or rubberized, products of category 65, the ceil ­ ings should be 1 8 tonnes ; whereas on 22 May 1 980 the amounts of imports into the Community of the products in question originating in Peru, a country covered by preferential tariff arrangements, reached that ceiling ; whereas, bearing in mind the objectives of Regulation (EEC) No 2894/79 which provides that ceilings should not be exceeded, customs duties should be re-established in respect of the products in question in relation to Peru, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2894/79 of 10 December 1979 opening, allocating and providing for the administration of Community tariff preferences for textile products originating in developing countries and territories ('), and in parti ­ cular Article 5 thereof, Whereas Article 3 ( 1 ) of that Regulation provides that customs duties may, for each category of products, be suspended up to a Community ceiling which is indi ­ cated in column 6 of Annex B, for each of the benefi ­ ciaries indicated in column 5 of the same Annex ; Whereas Article 4 ( 1 ) of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in ques ­ tion originating in any of the said countries and terri ­ tories, once the relevant Community ceiling has been reached ; HAS ADOPTED THIS REGULATION : Article 1 As from 10 June 1980, the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 2894/79, shall be re-established in respect of the following products, imported into the Community and originating in Peru : Code Category CCT heading No NIMEXE code (1980) Description ( 1 ) (2) (3) (4) 06.50 65 60.01 60.01-01 ; 10 ; 62 ; 64 ; 65 ; 68 ; 72 ; 74 ; 75 ; 78 ; 81 ; 89 ; 92 ; 94 ; 96 ; 97 Knitted or crocheted fabric not elastic or rubberized : Other than those of categories 38 A, 63 and 64, of wool, of cotton or of man-made textile fibres Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 June 1980 . For the Commission fitienne DAVIGNON Member of the Commission ( «) OJ No L 332, 27. 12. 1979, p. 1 .